IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0708
                           Filed December 21, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHRISTOPHER RYAN ALLEN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Joel A.

Dalrymple, Judge.



      Christopher Allen appeals his convictions for two counts of possession of

a controlled substance with intent to deliver, ongoing criminal conduct, and a

drug tax stamp violation. AFFIRMED.




      Christopher A. Clausen of Clausen Law Office, Ames, for appellant.

      Thomas J. Miller, Attorney General, and Kevin R. Cmelik and Thomas E.

Bakke, Assistant Attorneys General, for appellee.



      Heard by Vogel, P.J., and Tabor and Mullins, JJ.
                                        2


MULLINS, Judge.

      Christopher Allen appeals his convictions in two cases, FECR192889 and

FECR196716, following a trial on the minutes of testimony for two counts of

possession of a controlled substance with intent to deliver, ongoing criminal

conduct, and a drug tax stamp violation, in violation of Iowa Code sections

124.401(1)(a), 124.401(1)(c), 706A.5, 706A.2, and 453B.12 (2013). Allen claims

the district court erred in denying his motions to suppress and his trial counsel

provided ineffective assistance of counsel. We affirm.

      I.     Background Facts and Proceedings

      In August 2013, police executed a search warrant at Allen’s home in

Waterloo, Iowa. During the search, officers found several rocks of crack cocaine,

cash, a digital scale, and plastic sandwich bags with the corners removed.

Officers then obtained a search warrant to search the apartment of a woman

identified as Allen’s girlfriend. In the apartment they found receipts and tickets

documenting trips between the Waterloo area and Chicago, Illinois and a large

amount of cash. In an interview with police officers, Allen said he received the

cash from a settlement; he also admitted to selling crack cocaine in Chicago but

denied selling it in Iowa. Based on these and other facts, the State charged Allen

on August 15, 2013, with possession of a controlled substance with intent to

distribute and/or conspiracy to possess a controlled substance with intent to

distribute, in violation of section 124.401(1)(c), and a drug tax stamp violation,

pursuant to section 453B.12.

      In early February 2014, a confidential informant told police Allen was

transporting crack cocaine from Chicago to Waterloo by bus while concealing the
                                         3


crack cocaine in his pants.     Because Allen owed the confidential informant

money for drugs, the police arranged a controlled transaction between the

confidential informant and Allen, during which Allen paid fifty dollars to the

confidential informant, although no narcotics were exchanged. The confidential

informant also told the officers Allen was going to Chicago to acquire additional

narcotics. As a result of this information, the officers obtained a warrant to track

the location of Allen’s cell phone, which notified the officers when Allen travelled

back from Chicago to Waterloo by bus on February 21, 2014. Officers observed

Allen disembark the bus without luggage and enter a vehicle as a passenger.

       Another officer, who had a certified narcotics detection police dog, was

called to conduct a stop of the vehicle. The officer had been informed of and

observed what he believed to be a burned out taillight on the rear of the vehicle.

The officer had also been informed there was an issue with probable controlled

substances.

       After initiating the stop, the officer made contact with the vehicle’s

occupants. Allen, a passenger in the vehicle, appeared nervous and inquired

whether he was in trouble.       The officer obtained the vehicle’s occupants’

identifying information, returned to his vehicle, ran their information through his

computer, and discovered the driver was the registered owner of the vehicle and

Allen had previous narcotics charges.

       The officer asked the owner of the vehicle to exit it. The officer and the

vehicle owner looked at the taillight, and the vehicle owner explained the lamp

was painted over in red, not burned out. The officer discussed with the vehicle

owner how this made the light virtually impossible to see during the day.
                                        4


      The officer asked the vehicle owner if he could search both the car and

the individual’s person.    The owner agreed.       Nothing was found on the

individual’s person. The officer asked Allen to exit the vehicle and asked for

consent to search his person, which Allen gave, although he refused to spread

his legs for the pat down; based on this refusal and Allen’s size, the officer was

unable to search Allen’s upper-thigh area. Nothing was found on Allen’s person

during the search.

      The officer then conducted a search of the vehicle and, discovering

nothing, retrieved the police dog to complete the search.         The police dog

immediately went to the front passenger seat where Allen had been sitting,

began sniffing heavily on the seat cushion, and laid down, which the officer

testified was the dog indicating he had come to the source of the narcotic odor.

The officer then attempted to further search Allen, which “was no better than the

first one.” The officer contacted the investigators, who requested the vehicle’s

occupants be transported to the police department as they believed Allen had

narcotics in his pants. After Allen was brought to the police station, he was read

his Miranda warnings and then strip searched. Crack cocaine was found sewn

into Allen’s underwear.    Allen was charged with possession of a controlled

substance with intent to deliver, in violation of section 124.401(1)(a), ongoing

criminal conduct, in violation of sections 706A.5 and 706A.2, and a drug tax

stamp violation, pursuant to section 453B.12.

      Allen filed a pro se motion to suppress, alleging that, after the initial car

search and search of his person, he was detained against his will and

transported to the Waterloo police station. Counsel for Allen then filed a motion
                                         5


to suppress, challenging the existence of probable cause for the traffic stop,

detention, and subsequent strip search. The court denied Allen’s motions by

order dated November 18, 2014.        Allen waived his right to trial by jury and

proceeded to trial on the minutes of testimony, following which Allen was found

guilty of two counts of possession of a controlled substance with intent to deliver,

ongoing criminal conduct, and a drug tax stamp violation. Allen appeals.

       II.    Standards and Scope of Review

       Because Allen asserts the district court violated his constitutional rights in

denying his motions to suppress, we review his claim de novo. See State v.

Tyler, 830 N.W.2d 288, 291 (Iowa 2013). “A de novo review constitutes ‘an

independent evaluation of the totality of the circumstances as shown by the

entire record.’” Id. (quoting State v. Pals, 805 N.W.2d 767, 771 (Iowa 2011)).

We are not bound by the district court’s credibility determinations, but we can

give them deference. See State v. Naujoks, 637 N.W.2d 101, 106 (Iowa 2001).

       We may consider an ineffective-assistance-of-counsel claim for the first

time on appeal, and our review is de novo. See State v. Philo, 697 N.W.2d 481,

485 (Iowa 2005). In order to prove an ineffective-assistance-of-counsel claim, an

appellant must show by a preponderance of the evidence counsel (1) failed to

perform an essential duty and (2) prejudice resulted. See State v. Tompkins, 859

N.W.2d 631, 637 (Iowa 2015). We can resolve ineffective-assistance-of-counsel

claims under either prong. State v. Ambrose, 861 N.W.2d 550, 556 (Iowa 2015).
                                         6


       III.     Analysis

                A.   Motions to Suppress1

       Allen does not argue the officer did not have probable cause to stop the

vehicle or a reasonable and articulable suspicion of criminal activity to justify a

traffic stop.    Subject to certain exceptions, “a search or seizure must be

conducted pursuant to a warrant to be reasonable.” State v. Vance, 790 N.W.2d

775, 780 (Iowa 2010). One such exception “allows an officer to briefly stop an

individual or vehicle for investigatory purposes when the officer has a

reasonable, articulable suspicion that a criminal act has occurred, is occurring, or

is about to occur.” Id.; see also State v. Kooima, 833 N.W.2d 202, 206 (Iowa

2013) (“A police officer can stop and briefly detain a person for investigative

purposes if the officer has a reasonable suspicion supported by articulable facts

that criminal activity may be afoot.”). A stop is also proper where the officer has

probable cause that criminal activity has occurred. See Tyler, 830 N.W.2d at

292. “[W]hen a peace officer observes a violation of our traffic laws, however

minor, the officer has probable cause to stop a motorist.” Id. at 293 (citation

omitted).

       The investigating officer observed a taillight on the vehicle that he believed

to be not functional. When he stopped the vehicle, he learned the taillight had

been painted over in red making it “basically impossible to see during the day.”

While the officer may have been mistaken as to the reason why the light was not

functioning, see id. at 294 (“Our precedent is clear that a mistake of fact may

1
 We have also considered the arguments included in the pro se briefs Allen filed in
support of his contention that the motion to suppress should have been granted by the
district court.
                                            7


justify a traffic stop.”), the view of the taillight was obstructed. We find the officer

had probable cause to stop the vehicle. See Iowa Code §§ 321.387 (requiring

vehicles to “be equipped with a lighted rear lamp or lamps, exhibiting a red light

plainly visible from a distance of five hundred feet to the rear”), 321.404

(requiring vehicles to “be equipped with a signal lamp or signal device which . . .

shall be plainly visible and understandable in normal sunlight”), 321.404A(1)

(prohibiting a person from operating a motor vehicle on state highways when the

vehicle “is equipped with a device that restricts the light output” of headlamps,

rear lamps, or signal lamps).

       On appeal, Allen contends in his pro se briefing that the traffic stop was

pretextual.2 However, this argument was not raised by Allen or his counsel in

their motions to suppress nor was it considered by the district court in its ruling.

Accordingly, it is not preserved for our review on appeal. See Meier v. Senecaut,

641 N.W.2d 532, 537 (Iowa 2002) (“It is a fundamental doctrine of appellate

review that issues must ordinarily be both raised and decided by the district court

before we will decide them on appeal.”). Regardless, “even if we were to find the

stop was pretextual, there was still no [Fourth Amendment] violation because

probable cause—not the motivation of the arresting officer—determines whether

the stop is valid.” State v. Predka, 555 N.W.2d 202, 206 (Iowa 1996); see also

State v. Harrison, 846 N.W.2d 362, 266 (Iowa 2014) (“The motivation of the

officer stopping the vehicle is not controlling in determining whether reasonable

suspicion existed. The officer is therefore not bound by his real reasons for the

2
 We note Allen claims the “traffic stop, dog sniff, pat-down, and strip search were all
pretextual” but fails to articulate how anything beyond the traffic stop for the taillight
might be a pretext.
                                             8

stop.’” (citation omitted)); State v. Kubit, 627 N.W.2d 914, 919 (Iowa 2001) (“[A]s

long as a valid reason for the officers’ presence exists, the officers’ real motives

are of no usefulness.”), overruled on other grounds by State v. Turner, 630

N.W.2d 601, 606 n.2 (Iowa 2001).3

       Allen challenges the lawfulness of the extension of the stop. Allen admits

he consented to step out of the vehicle and consented to a frisk of his person but

asserts his consent went no further. Allen relies upon In re Pardee, 872 N.W.2d

384 (Iowa 2015).       In Pardee, the detained individual did not consent to the

search. 872 N.W.2d at 388. Similarly, in Rodriguez v. United States, 135 S. Ct.

1609, 1613 (2015), upon which Allen relies, the individual refused consent to

search the vehicle with a dog.4 The record reflects, however, that the owner of

the car in this case also consented to a search of the car. See generally State v.

Abrams, No. 14-0260, 2015 WL 3884173, at *2 (Iowa Ct. App. June 24, 2015)

(“[The defendant] was not the driver of the vehicle. He was not the owner of the


3
  Allen also makes a passing reference to the State’s failure to submit a determination of
reliability concerning the alleged information received from the informant, while citing a
supreme court case for the general proposition that a “tipster” is different from a
confidential informant. First, neither of the motions to suppress disputed the reliability of
the confidential informant. Second, at least one officer testified the informant had given
information to officers before and he had not known the information given to be false.
Although, the officer also admitted he “had not known the informant for long,” another
agent had known the informant much longer, and he did not believe information from this
informant had led to any other arrests or search warrants. Regardless, Allen makes this
passing reference when arguing the stop was pretextual, a claim we have already
determined was not preserved for our review. See Soo Line R.R. Co. v. Iowa Dep’t of
Transp., 521 N.W.2d 685, 691 (Iowa 1994) (finding a “random mention of [an] issue,
without elaboration or supportive authority, is insufficient to raise the issue for our
consideration”). Allen also claims the police reports submitted by the State in their
supplemental appendix are inadmissible hearsay. He appears to be objecting to the
State’s inclusion of the minutes of testimony, which referenced and incorporated the
police reports. It is upon these minutes of testimony that Allen agreed to be tried. We
find no merit to his claim.
4
  No allegations have been made that the consent given was coerced. See Pals, 805
N.W.2d at 777-84.
                                         9


vehicle. The evidence shows he was merely a recent passenger. Because [the

defendant] did not have a legitimate expectation of privacy in the vehicle, he

cannot show his Fourth Amendment rights were violated by a search of the

vehicle [consented to by the vehicle’s owner].”).        Accordingly, the officer’s

examination of the car and its occupants were within the express consent of the

parties involved.   See State v. Bergmann, 633 N.W.2d 328, 338 (holding “a

warrantless search can be justified” where the officer received “consent to

search”).

       However, at the time the officer requested permission to search the

vehicle and the passenger, the reason for the stop—the obstructed view of the

taillight—had been resolved. See Rodriquez, 135 S. Ct. at 1614 (“Authority for

the seizure thus ends when tasks tied to the traffic infraction are—or reasonably

should have been—completed.”); see also Pardee, 872 N.W.2d at 392. We must

look, therefore, at whether the officer had reasonable suspicion to detain Allen

after the traffic stop ended. See Rodriguez, 135 S. Ct. at 1615 (noting an officer

“may conduct certain unrelated checks during an otherwise lawful traffic stop”

unless it is done “in a way that prolongs the stop,” at which time the officer must

have “the reasonable suspicion ordinarily demanded to justify detaining an

individual”); see also State v. Hanrahan, No. 12-0012, 2013 WL 4009675, at *2

(Iowa Ct. App. Aug. 7, 2013).

       The State argues reasonable suspicion existed because the officer had

the following information related to the narcotics investigation: Allen had previous

drug convictions and was being prosecuted at the time for the August 2013

incident; a confidential informant—whom the police had previously used—had
                                          10


told police Allen was smuggling crack cocaine in his pants by bus from Chicago

to Waterloo; the police had orchestrated a controlled buy where Allen paid the

confidential informant for a past drug transaction; Allen did in fact travel from

Chicago to Waterloo by bus and did not have any luggage; the police knew

Chicago to be a primary source of cocaine for the Waterloo area, persons

transporting drugs commonly use busses as transportation and travel without

luggage, and persons transporting narcotics commonly conceal the drugs in their

pants.5 See State v. Hoskins, 711 N.W.2d 720, 727-28 (Iowa 2006) (finding the

officer had probable cause to search the defendant’s vehicle, exigent

circumstances existed, and the “facts [we]re sufficient to establish a fair

probability that illegal drugs would be found in [the defendant’s] possession,”

where “a reliable informant with a favorable track record of providing information

to the authorities provided [the officer] with the informant’s firsthand observation

of [the defendant] at the bar with drugs in his possession,” the officer

“corroborated the information provided by the informant when he sent officers to

confirm” the location of the defendant’s car, and the officer “was aware of [the

defendant’s] prior drug convictions”).

        “Reasonable suspicion is a less demanding standard than probable

cause . . . .”   State v. Walshire, 634 N.W.2d 625, 626 (Iowa 2001) (citation

omitted). Here, the officer relied upon information received from a confidential

informant. There was no history of the confidential informant providing false


5
 The State argues, and Allen does not contest, that the collective-knowledge doctrine
applies, as the officers involved were in communication about all of these facts. See
State v. Satern, 516 N.W.2d 839, 841 (Iowa 1994) (“The knowledge of one police officer,
acting in concert with others, is presumed to be shared by all.”).
                                          11


information, and one officer testified he had no reason to question the informant’s

information or motive in providing the information.         Further, the informant’s

information was partially verified—that Allen would arrive from Chicago by bus.

See id. at 628 (“Because an informant is shown to be right about some things, he

is probably also right about other facts that he has alleged, including the claim

that the object of the tip is engaged in criminal activity.” (citation omitted)).

Moreover, this is not a circumstance where the officer relied solely upon the word

of an anonymous tipster. See id. at 627 (citing Florida v. J.L., 529 U.S. 266, 270-

71 (2000), for the proposition “an anonymous call, absent other indicia of

reliability, cannot provide reasonable suspicion”). This was an informant known

to the police and believed to provide reliable information. Additionally, the officer

was aware of Allen’s criminal history, see Pardee, 872 N.W.2d at 395

(concluding “reasonable suspicion could potentially exist only if one weaves in

the verbal answers given by [the detained individuals] regarding their travel plans

and their respective criminal histories”), and was aware Allen had just arrived

from Chicago (a known source of narcotics) by bus (a known means of

transporting narcotics) without any luggage (a circumstance associated with the

transportation of narcotics).       We conclude the officer had independent

reasonable suspicion to continue the detention of Allen to request permission to

search Allen’s person and the vehicle.

       Allen also generally alleges that being taken to the police station was an

unlawful extension of the traffic stop. The district court did not specifically rule on

the issue of Allen’s transportation. See Meier, 641 N.W.2d at 537. However, the

purpose of the transportation was to conduct a strip search of Allen. Allen also
                                            12


generally alleges this search violated his rights.             The State argues the

transportation and search were supported by probable cause and exigent

circumstances. See State v. Christopher, 757 N.W.2d 247, 249 (Iowa 2008)

(noting one exception to the requirement a search must be conducted pursuant

to a valid search warrant is where the search is based upon “probable cause and

exigent circumstances”).6 “The standard for probable cause is whether a person

of reasonable prudence would believe a crime has been committed or that

evidence of a crime might be located in the particular area to be searched.”

State v. Kern, 831 N.W.2d 149, 174 (Iowa 2013) (citation omitted). “Exigent



6
  The State also argues Allen makes only passing reference to this claim and thus it has
been waived. See State v. Louwrens, 792 N.W.2d 649, 651 n.1 (Iowa 2010) (“[P]assing
reference to an issue, unsupported by authority or argument, is insufficient to raise the
issue on appeal.”). Further, the State argues the strip search was a lawful search
incident to arrest. “The warrant exception of a search incident to an arrest does not
require that the arrest precede the search ‘if it is substantially contemporaneous with it,
provided probable cause for the arrest existed at the time of the search.’” State v.
Evans, No. 15-0616, 2016 WL 5408303, at *5 (Iowa Ct. App. Sept. 28, 2016) (quoting
State v. Peterson, 515 N.W.2d 23, 25 (Iowa 1994)). The State argues, for the reasons
outlined above—namely, the information received from the confidential informant
including the reported location of the contraband, Allen’s arrival by bus without luggage,
Allen’s consent to a search of his person and subsequent refusal to spread his legs
during the search, and the police dog’s indication on Allen’s seat yet no contraband was
found in the vehicle—the circumstances supported a reasonable belief that an indictable
offense had been committed and Allen was the individual who had committed it. See
State v. Robertson, No. 06-1263, 2007 WL 2004568, at *3 (Iowa Ct. App. July 12, 2007).
The record is unclear at what point Allen was formally placed under arrest. The State
notes an officer testified Allen was under arrest when he was transported to the police
station. In his briefing, Allen states he was arrested at the scene of the traffic stop and
then taken to the police station. Although, in his reply brief, he states he was “remov[ed]
to the police station and arrest[ed],” and later refers to the “arrest or detention of
[himself] when he was taken to the [police station] and subjected to a strip search.” One
officer’s report generally indicates Allen was booked after being strip searched and
interviewed. The State argues that, regardless, Allen was arrested and charged
following the strip search. See Evans, 2016 WL 5408303, at *6 (“In respect to the
second requirement—whether the arrest was contemporaneous with the search—after
the marijuana and cocaine were found during the strip search, [the defendant] was then
informed by [the officer] that he was being charged with possession with intent in respect
to the cocaine, a drug tax stamp violation, and possession of marijuana. We conclude
the arrest was contemporaneous with the search.”).
                                          13


circumstances include danger to the officers or others, the risk of escape, or the

likelihood that evidence will be concealed or destroyed.” Leydens v. City of Des

Moines, 484 N.W.2d 594, 597 (Iowa 1992).

       As noted by the district court, the police officers had received information

from a confidential informant that Allen was transporting crack cocaine from

Chicago to Waterloo and travelled by bus while concealing the crack cocaine in

his pants. Officers observed Allen disembark the bus without luggage, which an

officer testified was indicative of a person trafficking narcotics. During the traffic

stop, Allen agreed to be searched by an officer, but he refused to spread his legs

to enable the officer to search his inner-thigh and groin areas. Finally, the police

dog alerted on Allen’s seat in the vehicle, indicating the presence and origin of

narcotics. We affirm the district court’s holding the strip search was a lawful

search based upon probable cause and exigent circumstances.7

              B.     Ineffective Assistance of Counsel

       Allen contends his trial counsel was ineffective in failing to have him

present for the trial on the minutes of testimony and for failing to preserve his

right to a bench trial. However, in the trial transcript, the district court states, “I

guess I’ll note for the record that Christopher Ryan Allen, the defendant, is

present with [his attorney].”    In both of the district court’s verdicts, the court

indicated Allen “appeared personally along with counsel.” Further, Allen spoke

on the record at trial. We find the record sufficient and conclude Allen’s trial

counsel was not ineffective as Allen was present for trial.

7
 Allen does not specifically dispute the existence of exigent circumstances. However,
we note “[t]he exigent-circumstances exception is important to narcotics investigations
because drugs are ‘easily destroyed.’” Kern, 831 N.W.2d at 174 (citation omitted).
                                           14


       Allen next alleges “that when he waived his right to a trial by jury, he felt

he would have a bench trial not a trial on the minutes of evidence.” The record is

wholly lacking in evidence to address this claim; accordingly, we preserve it for

postconviction-relief proceedings.

       In his pro se briefing, Allen summarily claims that, insofar as his trial

counsel did not preserve error on his claims—including his claim the traffic stop

was pretextual—his counsel was ineffective. Allen fails to present any argument

in support of this claim. Having concluded above there was probable cause for

the vehicle stop based on our supreme court’s decisions, nothing in this record

supports a finding that counsel was ineffective for failure to argue the stop was

unconstitutional.

       IV.     Conclusions

       We affirm the district court’s denial of Allen’s motions to suppress. We

find Allen’s trial counsel was not ineffective in failing to have Allen present at trial,

because he in fact was present. We preserve for possible postconviction-relief

proceedings his claim that his counsel was ineffective in failing to preserve his

right to a bench trial.

       AFFIRMED.